Case 1:18-cv-00681-RJL Document 171-6 Filed 03/27/20 Page 1 of 11

EXHIBIT 5
Case 1:18-cv-00681-RJL Document 171-6 Filed 03/27/20 Page 2 of 11

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

Aaron Rich

Plaintiff
Vv.
Edward Butowsky et al.

 

Civil Action No. 1:18-cv-00681-RJL

 

ee

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Larry Johnson
9903 Old Hyde Park PI, Bradenton, FL 34202-4099

(Name of person to whom this subpoena is directed)

 

“4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See Schedule A, attached below

 

Place: Michael J Gottlieb, C/O BURNS, P.A. Date and Time:
301 West Platt Street, Suite 137,
Tampa, FL 33606 November 13, 2019 10:00 am

 

 

 

 

O Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: ___ 10/23/2019 ___
CLERK OF COURT

 

 

Signature of Clerk or Deputy Clerk

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Aaron Rich ,
who issues or requests this subpoena, are:

Michael J. Gottlieb; Willkie Farr & Gallagher LLP, 1875 K Street, N.W., Washington, DC 20006; mgottlieb@willkie.com; 202 303 1442

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:18-cv-00681-RJL Document 171-6 Filed 03/27/20 Page 3 of 11

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:18-cv-00681-RJL

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

On (date)

O I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; or

 

O TI returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

 

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 1:18-cv-00681-RJL Document 171-6 Filed 03/27/20 Page 4 of 11

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 1:18-cv-00681-RJL Document 171-6 Filed 03/27/20 Page 5 of 11

SCHEDULE A

This subpoena for documents, including each individual Request for Documents
(collectively the “Requests”), shall be read and interpreted in accordance with the definitions and
instructions identified below.

GENERAL DEFINITIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in
the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following definitions
shall apply:

1. Unless words or terms have been given a specific definition herein, each word or
term used herein shall be given its usual and customary dictionary definition.

2. The terms defined herein should be construed broadly to the fullest extent of their
meaning in a good faith effort to comply with the Federal Rules of Civil Procedure.

3. “Communication” means, in addition to its customary and usual meaning, every
contact of any nature, whether documentary, electronic, written or oral, formal or informal, at
any time or place and under any circumstances whatsoever whereby information of any nature is
transmitted or transferred by any means, including, but not limited to letters, memoranda,
reports, emails, text messages, instant messages, Social Media, telegrams, invoices,
telephone conversations, voicemail messages, audio recordings, face-to-face meetings and
conversations, or any other form of communication, and any Document relating to such contact,
including, but not limited to, correspondence, memoranda, notes or logs of telephone
conversations, e-mail, electronic chats, text messages, instant messages, direct or private
messages, correspondence in “meet ups” or chat rooms, and all other correspondence on Social

Media. Without limiting the foregoing in any manner, commenting as well as any act of
Case 1:18-cv-00681-RJL Document 171-6 Filed 03/27/20 Page 6 of 11

expression that is not directed at a specific person, or otherwise may not be intended to provoke a
response (such as a Social Media posting, “likes,” “shares,” or any other form of reacting to
another’s use of Social Media), are forms of communication.

4. “Complaint” means the complaint filed in the above-captioned litigation as ECF
docket entry number 3.

>

-F The term “relating to” means “concerning,” “referring to,” “describing,”
“evidencing,” or “constituting.”

6. “Document” or “Documents” means documents broadly defined in Rule 34 of the
Federal Rules of Civil Procedure and includes (i) papers of all kinds, including, but not limited
to, originals and copies, however made, of letters, memoranda, hand-written notes, notebooks,
work-pads, messages, agreements, rough drafts, drawings, sketches, pictures, posters, pamphlets,
publications, news articles, advertisements, sales literature, brochures, announcements, bills,
receipts, credit card statements, and (ii) non-paper information of all kinds, including, but not
limited to, any computer generated or electronic data such as digital videos, digital photographs,
audio recordings, podcasts, Internet files (including “bookmarks” and browser history), online
articles and publications, website content, electronic mail (e-mail), electronic chats, instant
messages, text messages, uploads, posts, status updates, comments, “likes”, “shares”, direct
messages, all Social Media activity, or any other use of ephemeral communications services or
Social Media, and (111) any other writings, records, or tangible objects produced or reproduced
mechanically, electrically, electronically, photographically, or chemically. Without limiting the
foregoing in any way, every Communication is also a Document.

a The term “Electronically Stored Information” or “ESI” is defined to be

synonymous in meaning and equal in scope to the usage of “electronically stored information” in
Case 1:18-cv-00681-RJL Document 171-6 Filed 03/27/20 Page 7 of 11

Fed. R. Civ. 34(a)(1)(A). “ESI” includes data on all servers, including IP addresses, MAC
addresses, archived data, deleted data, and legacy data, as well as data on removable electronic
media and in any other location where documents relevant to the Requests may be found.

8. “Social Media” means any forum, website, application, or other platform on
which persons can create, transmit, share, communicate, or comment upon any information,
ideas, or opinions, or otherwise engage in social networking, including, but not limited to:
Twitter, Gab, MeWe, Periscope, Facebook, Discord, Reddit, Imgur, SnapChat, Instagram,
Google+, 4chan, 8chan, Tumblr, Youtube, LinkedIn, Flikr, Reddit, Quora, Disquis, Slack,
Whisper, Yik Yak, Medium, WordPress, and instant messaging services such as Signal,
WhatsApp, Facebook Messenger, Hangouts, Skype, Line, KakaoTalk, Telegram, and CyberDust.
Without limiting the foregoing in any manner, and by way of example only, the following are
examples of Social Media activity: uploading, posting, commenting, reacting (e.g., “liking” a
post), sharing, and communicating on comment sections of Social Media.

SPECIFIC DEFINITIONS

1. Aaron Rich refers to “Aaron Nathan Rich,” the plaintiff in the above-captioned
litigation.

2s Joel Rich refers to the father of the plaintiff in the above captioned litigation.

3. Mary Rich refers to the mother of the plaintiff in the above captioned litigation.

4. Seth Rich refers to “Seth Conrad Rich,” the brother of the plaintiff in the

above captioned litigation.
5. “You,” “Your,” or “Yours” refers to Larry Johnson, and includes all of Your
agents, representatives, or other persons, organizations, or others acting or purporting to act on

Your behalf, or under Your control.
Case 1:18-cv-00681-RJL Document 171-6 Filed 03/27/20 Page 8 of 11

INSTRUCTIONS

Plaintiff incorporates by reference all the instructions, definitions, and rules contained in
the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following
instructions shall apply:

A. Your responses to the following Requests shall be based on all knowledge and
information (whether or not hearsay or admissible) in Your possession, custody, or control.

B. Produce all responsive documents in Your possession, custody, or control,
regardless of whether such documents are possessed directly by You or persons or entities under
Your control.

C. Produce each responsive document in its entirety including with all attachments
or other matters affixed thereto. Documents attached to each other should not be separated.

D. Any alteration of a responsive document, including any marginal notes,
handwritten notes, underlining, date stamps, received stamps, endorsed or filed stamps, drafts,
revisions, modifications, and other versions of a document, is a responsive document in its own
right and must be produced.

E. If no responsive documents exist for a specific Request, specifically state that no
responsive documents exist.

F, Certify that Your production is complete and correct in accordance with
specifications of the attached Certification that Response is Complete and Correct form provided
as Exhibit A.

G. If any otherwise responsive document was, but is no longer, in existence or in
Your possession, custody, or control, identify the type of information contained in the document,

its current or last known custodian, the location/address of such document, and the identity of all
Case 1:18-cv-00681-RJL Document 171-6 Filed 03/27/20 Page 9 of 11

persons having knowledge or who had knowledge of the document, and also describe in full the
circumstances surrounding its disposition from Your possession or control.

H. If You object to production in response to a specific request, You shall state with
particularity the basis for all objections with respect to such request. You shall respond to any
and all portions of any request that do not fall within the scope of Your objection.

I. Whether or not You object, You must preserve all Documents and
Communications relevant to the above-captioned matter, including all Documents and
Communications responsive to the Requests.

J. Pursuant to Rule 45(e) of the Federal Rules of Civil Procedure, documents shall
be produced either (a) as they are kept in the usual course of business (in which case they shall
be produced in such fashion as to identify the department, branch, or office in whose possession
it was located and, where applicable, the natural person in whose possession it was found or the
server or central file in which it was found, and the address of each document’s custodian(s)), or
(b) segregated as responsive to a specific Request enumerated in the Request, with such specific
Request identified.

K. All Documents produced in electronic form shall include related metadata.
Produce in TIFF or native format (i.e., Word documents as .DOC or .DOCX files, Outlook
emails as .PST files, Excel spreadsheets as .XLS or .XLSX files, Adobe PDF documents as .PDF
files). For all forms of ESI, ensure that ESI is provided in unencrypted form and free of
password protection.

L. In the event any Document or Communication is withheld on the basis of the

attorney-client privilege, work product doctrine, or any other right of non-disclosure on any other

basis, You shall produce a privilege log.
Case 1:18-cv-00681-RJL Document 171-6 Filed 03/27/20 Page 10 of 11

DOCUMENTS TO BE PRODUCED

Document Request No. 1

All Documents and Communications relating to Seth Rich, Aaron Rich, Joel Rich, and/or Mary
Rich, including, but not limited to, all Communications with Edward Butowsky, Matt Couch,
America First Media, Seymour Hersh, Sean Hannity, Malia Zimmerman, Cassandra Fairbanks,
Jim Hoft, Bill Binney, and/or any other individual or entity named in the Complaint or any
agents or representatives of any of the foregoing.

Document Request No. 2

Any Documents or Communications, excluding any Documents or Communications that you
have published in public sources, relating to your claims that (a) the Democratic National
Committee was not hacked by Russians in 2016 and, instead, (b) an insider leaked DNC

materials to WikiLeaks.
Case 1:18-cv-00681-RJL Document 171-6 Filed 03/27/20 Page 11 of 11

EXHIBIT A
CERTIFICATION THAT RESPONSE IS CORRECT AND COMPLETE

I, , certify as follows:

 

1. The enclosed production of Documents and Communications were prepared and assembled
under my personal supervision;

2. The Documents and Communications contained in this production to the Subpoena are
authentic, genuine and what they purport to be;

3. Attached is a true and accurate record of all persons who prepared and assembled any
productions and responses to the Subpoena, all persons under whose personal supervision the
preparation and assembly of productions and responses to the Subpoena occurred, and all
persons able competently to testify: (a) that such productions and responses are complete and
correct to the best of such person's knowledge and belief; and (b) that any Documents produced
are authentic, genuine and what they purport to be; and

4. Attached is a true and accurate statement of those requests under the Subpoena as to which no

responsive Documents were located in the course of the aforementioned search.

Signature: Date:

 

 

Printed Name:

 

Address, e-mail and telephone number:

 

 

 
